UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6218



DAVID HENRY MILLER,

                                              Plaintiff - Appellant,

          versus


JIM HUNT, Governor; MIKE EASLEY; NORTH CARO-
LINA STATE BAR; FRANKLIN FREEMAN,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-00-810-5-BO)


Submitted:   April 12, 2001                 Decided:   April 19, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Henry Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Henry Miller appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we dismiss this appeal as friv-

olous on the reasoning of the district court.   Miller v. Hunt, No.

CA-00-810-5-BO (E.D.N.C. Jan. 17, 2001).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2